SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Materials Under Rule 14a-12 Flint Telecom Group, Inc. (Name of Registrant as specified in its charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction Total fee paid: oFee paid previously with preliminary materials oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify thefiling for which the offsetting fee was paid previously. Identify the previous filing by registration statementnumber, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FLINT TELECOM GROUP, INC. 7500 College Blvd., Suite 500
